IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JAMALE E. SMALL,                    NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D1D16-1976

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 18, 2017.

An appeal from the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Andy Thomas, Public Defender, and David A. Davis, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Quentin Humphrey, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY and KELSEY, JJ., and DOUGLAS, WESLEY R., Associate Judge,
CONCUR.